692 N.W.2d 836 (2005)
472 Mich. 873
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry WILLIS, Defendant-Appellant.
Docket No. 125862. COA No. 251839.
Supreme Court of Michigan.
March 11, 2005.
On order of the Court, the delayed application for leave to appeal the February 18, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and REMAND this case to the Court of Appeals for consideration of defendant's application for leave to appeal to that court. In the unique circumstances *837 of this case, the application should not have been dismissed as untimely under MCR 7.205(F)(3).
We do not retain jurisdiction.
Taylor, C.J., concurs and states as follows.
I concur with the Court's remand order and write separately to indicate that if the Court of Appeals finds the trial court violated MCR 6.505(A) by hearing oral argument on defendant's motion without appointing counsel to represent defendant at the hearing, then it should vacate the trial court's order denying relief from judgment and require the trial court to issue a new order granting or denying relief from judgment after complying with MCR 6.505(A).